Citation Nr: 1821935	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-19 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1981 to March 1984. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was scheduled for a Board videoconference hearing in February 2017; however he failed to report and thus, his hearing request is deemed withdrawn.  

The issues of service connection for a psychiatric disorder and higher rating for left ear hearing loss are remanded to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The results of VA compensation examination, which included comprehensive diagnostic testing and evaluation, confirmed the Veteran does not have a ratable right ear hearing loss disability as defined by VA standards.


CONCLUSION OF LAW

The Veteran does not have a ratable right ear hearing loss disability due to disease or injury incurred in or aggravated by his active military service.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

There is no indication in this record of a failure to notify or assist the Veteran to include examination and obtaining medical records.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015); see also Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  


In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).

To establish entitlement to direct service connection for the claimed disability, there must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Sensorineural hearing loss (organic diseases of the nervous system) are considered chronic diseases, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Reviewing the Veteran's service treatment records (STRs), VA audiograms from enlistment and separation examination reports show that right ear hearing was within normal limits.

In response to the current claim a VA audiological examination was conducted in February 2011.  The puretone thresholds in the right ear at 500, 1000, 2000, 3,000, and 4000 Hz were 20, 20, 10, 20, and 15 decibels, respectively.  The speech recognition score was 96 percent in the right ear.  

As explained, the most fundamental requirement for any claim for service connection is that the Veteran has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

In sum, the weight of the post-service medical evidence does not rise to the level of equipoise regarding a diagnosis of right ear hearing loss, for VA purposes.  The evidence of record does not reach the level of equipoise as to whether the Veteran currently suffers (or suffered at any point during the appeal) from right ear hearing loss for VA purposes.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

As the weight of evidence of record does not rise to the level of equipoise regarding service connection for right ear hearing loss, the claim must be denied.  


ORDER

Service connection for right ear hearing loss is denied.  


REMAND

Regarding the claim for service connection for a psychiatric disorder, VA outpatient record dated in December 2009 includes a diagnosis of bipolar disorder.  The February 1981 enlistment examination report indicates that the Veteran was not considered psychiatrically normal on clinical evaluation.  He also was referred for emergency psychiatric evaluation in November 1981 after the death of his mother.  VA examination and opinion are needed to identify and determine the etiology of any current psychiatric disorder.  

The RO should also schedule VA examination to determine the current severity of his left ear hearing loss.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to contact the Veteran and request that he submit an updated list of the doctors and health care facilities that have treated his psychiatric disability.

2. Schedule the Veteran for VA psychiatric examination to identify and determine the etiology of any currently diagnosed psychiatric disorder. The entire Veterans Benefits Management System (VBMS) and Virtual VA e-folders, to include a complete copy of this remand, should be made available to, and reviewed by, the designated reviewer.

The examiner should offer an opinion as to whether there is clear and unmistakable evidence that a psychiatric disorder pre-existed service. 

If there is clear and unmistakable evidence that the disorder pre-existed service, the reviewer is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service. If there was an increase in the severity of the Veteran's disorder, the reviewer should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

If there is no clear and unmistakable evidence that the Veteran's disorder pre-existed service, then the reviewer is asked whether it is at least as likely as not that the disorder is directly related to service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. Schedule the Veteran for an audiology VA examination to determine the severity of his left ear hearing loss. All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail. If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed for this disability.

4. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


